DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Remarks filed on 10/07/2021 with respect to current claims 1-17, and also see previous Remarks filed on 05/04/2021 with respect to previous claims 1-17, have both been fully considered and are persuasive.  As stated in the final office action mailed on 08/19/2021, the previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1-3 and 5 have been considered and are now withdrawn as a result of the claim amendments.
The previous 112(b) claim rejections regarding claims 1-17 have been considered and are now withdrawn as a result of the claim amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Justin P. Martinchek, Reg. No. 66,211, on November 9, 2021.


Dependent claim 12 recites “water source” on line 2.
Change ‘source’ to ‘supply’ on line 2.
Claim 12 should now recite “water supply” on line 2.

Examiner’s note:  this amendment is noting ‘water source’ was always being treated as ‘water supply’; however, to avoid any confusion, the limitation ‘water source’ on line 2 of claim 12 is now changed to recite ‘water supply’ for further clarity and to use the same claim language as in claim 11.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Yu et al. (see “Determination of chlorine demand in water and wastewater chlorination by oxidation-reduction potential” NPL document called “Yu Book” mailed on 02/04/2021) (hereinafter “Yu”) and Kahle (US 2003/0232447 A1) are considered the closest prior arts.  Specifically, Yu teaches a method of determining an ammonia composition of a water sample (see FIGS. 1, 4(a), 4(b) and 5) (see page 314 paragraph 2 – “In this study, a simple automatic ORP titration system was developed for on-line determination of the ammonia concentration in the sample…identify the correlations between ammonia concentrations, ORP control point and chlorine demands…conducted to evaluate the performance of ORP for potable raw water, and 0.5-5.0 mg/L for wastewater”) comprising:
a.    obtaining a water sample (see FIG. 1 for depicting the automatic ORP titration system) (see page 314 paragraph 3 under title “Automatic ORP titration experiments” – “…Samples were regulated at different ammonia concentrations from 0.05-0.8 mg/L for potable raw water, and 0.5-5.0 mg/L for wastewater.  The samples were pumped sequentially into the titration reactor with an effective volume of 1.0 L”);
b.    adding an additional chlorine-containing material to the water sample in the presence of an oxidation reduction potential (ORP) measurement device (see FIG. 1, “chlorine storage tank” and “ORP meter”) (see page 314 paragraph 3 under title “Automatic ORP titration experiments” – “Sodium hypochlorite solution (NaOCl) was used as the disinfectant, and it was stored in a storage tank…As the influent was stopped, a computer-controlled pump added chlorine into the reactor at a fixed flow rate.  Furthermore, an ORP meter…and a pH meter…were installed in the reactor.  The on-line computer measured the ORP and pH data.  The software for data acquisition and process control was programmed using LabVIEW 3.1”);
c.    generating a plurality of ORP measurements during addition of the additional chlorine-containing material to the water sample (see FIG. 3 displaying typical ORP profiles of wastewater samples with various ammonia concentrations as chlorine is being added) (see FIG. 4(a) illustrating a relationship between ORP slopes for wastewater vs. chlorine dosage (multiple data points/measurements), and see FIG. 4(b) Examiner’s note:  FIGS. 6(a) and 6(b) of Yu and FIG. 1 of the current application are similar) (see page 314 paragraph 5 through page 315 paragraph 1 – “…As samples were pumped into the ORP titration reactor, the computer processes the dosage pump to add chlorine into the reactor with a fixed flow of 0.5 mL/min for a period of 20 minutes.  Variations of ORP and pH in the reactor were recorded on-line…”) (see page 315 paragraphs 2-3 – “Figure 3 displays the typical ORP profiles of wastewater samples with various ammonia concentrations in the titration experiments.  In the beginning of chlorine addition, the ORP values increased dramatically…The slopes of the ORP profiles…Figure 4 displays the variations of ORP slopes at various chlorine dosages in the titration experiments of water and wastewater samples, respectively…”) (see page 316 paragraph 1 – “…the ORP slopes…were calculated from the on-line monitoring ORP data…”) (see page 316 paragraph 2 – “Figure 6 shows typical variations of the chlorine residuals and ORP values at different chlorine dosages…for samples containing ammonia concentrations of 1.0 and 2.0 mg/L”);
d.    estimating a concentration of ammonia in the water sample, wherein the estimation is derived from the relationship between the added additional chlorine-containing material and the plurality of ORP measurements (see FIG. 4(a) illustrating a relationship between ORP slopes for wastewater vs. chlorine dosage (multiple data points/measurements), and see FIG. 4(b) further illustrating a relationship between ORP slopes for water vs. chlorine dosage (multiple data points/measurements)) (see FIG. 5 showing an ammonia concentration is estimated/determined) (Examiner’s note:  FIGS. determining the ammonia concentrations.  From ORP titration, the ORP slopes…were calculated from the on-line monitoring ORP data, to build the linear equation of chlorine dosages and logarithm of ORP slope…Then, the coefficient and intercept of this linear equation can be used to determine the ammonia concentration according to Figure 5.”) (see page 316 paragraph 2 – “Figure 6 shows typical variations of the chlorine residuals and ORP values at different chlorine dosages…for samples containing ammonia concentrations of 1.0 and 2.0 mg/L”) (see page 318 paragraph 1 under title “ORP titration experiments: control strategy” – “…As the sample was pumped into the ORP titration system, the computer started the dosage pump to add chlorine from the storage tank into the reactor, and records the on-line ORP and pH in reactor, and then calculated ORP slopes.  The ammonia concentration in the sample was determined according to the relationships shown in Figures 4 and 5”) (see page 319 paragraph 3 under title “Conclusion” – “…Results obtained from the titration experiment showed that chlorine dosages were found to correlate with the logarithm of ORP slopes with linear relationships…Therefore, the ammonia concentration can be identified according to these relationships”); and
determining an ammonia composition and wherein at least a concentration of ammonia in the water sample is estimated in step d (see FIG. 4(a) illustrating a relationship between ORP slopes for wastewater vs. chlorine dosage (multiple data points/measurements), and see FIG. 4(b) further illustrating a relationship between ORP Examiner’s note:  FIGS. 6(a) and 6(b) of Yu and FIG. 1 of the current application are similar) (see page 316 paragraph 1 – “…These findings on the correlations of ORP slopes and ammonia concentrations are useful in determining the ammonia concentrations.  From ORP titration, the ORP slopes…were calculated from the on-line monitoring ORP data, to build the linear equation of chlorine dosages and logarithm of ORP slope…Then, the coefficient and intercept of this linear equation can be used to determine the ammonia concentration according to Figure 5.”) (see page 316 paragraph 2 – “Figure 6 shows typical variations of the chlorine residuals and ORP values at different chlorine dosages…for samples containing ammonia concentrations of 1.0 and 2.0 mg/L”) (see page 318 paragraph 1 under title “ORP titration experiments: control strategy” – “…As the sample was pumped into the ORP titration system, the computer started the dosage pump to add chlorine from the storage tank into the reactor, and records the on-line ORP and pH in reactor, and then calculated ORP slopes.  The ammonia concentration in the sample was determined according to the relationships shown in Figures 4 and 5”) (see page 319 paragraph 3 under title “Conclusion” – “…Results obtained from the titration experiment showed that chlorine dosages were found to correlate with the logarithm of ORP slopes with linear relationships…Therefore, the ammonia concentration can be identified according to these relationships”).
Kahle further teaches a water chloramination control system including determining a disinfectant composition of a municipal water supply (see Kahle FIG. 1, a water chlorination plant 100.  Water 101 in the form of a river, lake, underground aquifer, well, or other source, is pumped through pipe 103 to the plant 100.  A chlorine feed system 112 comprises chlorine source 105, such as a chlorine tank, feeding chlorine through chlorine feed line 102…An ammonia feed system 111 comprises ammonia source 110, such as an ammonia tank, which feeds ammonia through ammonia feed line 113…into the water.  The water may receive additional processing such as…filtration 106…and exits the plant 100 through pipe 123 to a municipal water supply or other customer.  Programmable-logic-controller (PLC) 158 provides overall control of the chlorination plant 100”), obtaining a water sample from a water source at a sampling location, wherein the water sample is derived from a water treatment facility (see Kahle FIG. 1, water source 101 in the form of a river and/or lake enters a treatment plant 100 via pipe 103, and exits the treatment plant 100 to a municipal water supply via pipe 123.  Furthermore, a sample of outgoing water is analyzed via analyzer 200 through sample line 107 at sampling location/point 109.  In addition, a sample of incoming water at sampling location/point 155 through sample line 151 is analyzed via analyzer 200) (see Kahle paragraph 31 – “Sample line 107 brings a sample of the outgoing water from sample point 109 to analyzer 200, which computes an ammonia feed signal 150 controlling ammonia feed valve 116.  Sample line 151 brings a sample of the incoming water from sample point 155 to analyzer 200.  Sample point 155 may also be downstream of the chlorine feed system 112.  Analyzer 200 may also compute a chlorine feed signal 152 controlling chlorine control analyzer 200 is to determine the ratio of chlorination compound concentration to ammonia concentration…”), a chlorine-containing material and an ammonia containing material are present in the water source (see Kahle paragraph 30 – “…A chlorine feed system 112 comprises chlorine source 105, such as a chlorine tank, feeding chlorine through chlorine feed line 102…An ammonia feed system 111 comprises ammonia source 110, such as an ammonia tank, which feeds ammonia through ammonia feed line 113…into the water…”), the sampling location is located downstream from the water treatment facility (see Kahle paragraph 71 – “…Water 101 enters the plant 100, receives feeds of chlorine 102 and ammonia 113…samples are taken downstream at a sample point 109 where the reactions are known to be substantially complete.  The actual location of this point will vary depending on the installation, if too far downstream, control speed suffers, if too far upstream, reactions are not yet complete.  The sample water is piped to the analysis system 200 and analyzed.  Control changes based on this analysis are transmitted to ammonia feed valve 116 and/or chlorine valve 115…”), and determining a disinfectant composition of the water source at the water sampling location (see Kahle paragraph 31 – “Sample line 107 brings a sample of the outgoing water from sample point 109 to analyzer 200, which computes an ammonia feed signal 150 controlling ammonia feed valve 116.  Sample line 151 brings a sample of the incoming water from sample point 155 to analyzer 200.  Sample point 155 may also be downstream of the chlorine feed system 112.  Analyzer 200 may also computer a chlorine feed signal 152 controlling chlorine control valve 115”) (see Kahle paragraph 35 – “A major function of the analyzer 200 is to determine the ratio of chlorination compound concentration to ammonia concentration…”).
Although Kahle does not explicitly teach determining a disinfectant composition of the water source at the water sampling location based upon the concentration estimation, as recited in step e. of amended, independent claim 1; however, Yu teaches the concentration estimation of ammonia (see Yu detailed analysis stated above) (see Yu FIGS. 4(a), 4(b) and 5) (see Yu page 316 paragraph 1 – “…These findings on the correlations of ORP slopes and ammonia concentrations are useful in determining the ammonia concentrations.  From ORP titration, the ORP slopes…were calculated from the on-line monitoring ORP data, to build the linear equation of chlorine dosages and logarithm of ORP slope…Then, the coefficient and intercept of this linear equation can be used to determine the ammonia concentration according to Figure 5.”) (see Yu page 318 paragraph 1 under title “ORP titration experiments: control strategy” – “…As the sample was pumped into the ORP titration system, the computer started the dosage pump to add chlorine from the storage tank into the reactor, and records the on-line ORP and pH in reactor, and then calculated ORP slopes.  The ammonia concentration in the sample was determined according to the relationships shown in Figures 4 and 5”).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to determine a disinfectant composition based upon the concentration estimation, as explained above and taught by Yu, because the required chlorine dosages correlate linearly to ammonia concentration (see Yu page 313 paragraph 2 under title “Introduction” – “The control of sufficient chlorine dosages to ensure good determining the ammonia concentration is the most critical issue in the control of water and wastewater chlorination”) (see Yu page 319 – “Results obtained…showed that chlorine dosages were found to correlate with the logarithm of ORP slopes with linear relationships…the coefficients and intercepts of these linear equations also correlate to the ammonia concentrations with linear relationships.  Therefore, the ammonia concentration can be identified according to these relationships.”).
	However, the combination does not explicitly teach estimating a concentration of one or more of free ammonia, fully combined ammonia, monochloramine or a mixture of dichloramine and trichloramine in the water sample, wherein determining the disinfectant composition in step e comprises determining a free ammonia composition of the water supply and wherein at least a concentration of free ammonia in the water sample is estimated in step d, as recited in amended, independent claim 1.
	Corresponding dependent claims 2-10 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
	Additionally, similar analysis applies to amended, independent claim 11.  Specifically, Yu teaches a method of determining an ammonia composition (see FIGS. 1, 4(a), 4(b) and 5) (see page 314 paragraph 2 – “In this study, a simple automatic ORP titration system was developed for on-line determination of the ammonia concentration in the sample…identify the correlations between ammonia concentrations, ORP control point and chlorine demands…conducted to evaluate for potable raw water, and 0.5-5.0 mg/L for wastewater”) comprising:
a.    obtaining a water sample (see FIG. 1 for depicting the automatic ORP titration system) (see page 314 paragraph 3 under title “Automatic ORP titration experiments” – “…Samples were regulated at different ammonia concentrations from 0.05-0.8 mg/L for potable raw water, and 0.5-5.0 mg/L for wastewater.  The samples were pumped sequentially into the titration reactor with an effective volume of 1.0 L”);
b.    adding a chlorine-containing material to the water sample in the presence of an oxidation reduction potential (ORP) measurement device (see FIG. 1, “chlorine storage tank” and “ORP meter”) (see page 314 paragraph 3 under title “Automatic ORP titration experiments” – “Sodium hypochlorite solution (NaOCl) was used as the disinfectant, and it was stored in a storage tank…As the influent was stopped, a computer-controlled pump added chlorine into the reactor at a fixed flow rate.  Furthermore, an ORP meter…and a pH meter…were installed in the reactor.  The on-line computer measured the ORP and pH data.  The software for data acquisition and process control was programmed using LabVIEW 3.1”);
c.    generating a plurality of ORP measurements during addition of the chlorine-containing material to the water sample (see FIG. 3 displaying typical ORP profiles of wastewater samples with various ammonia concentrations as chlorine is being added) (see FIG. 4(a) illustrating a relationship between ORP slopes for wastewater vs. Examiner’s note:  FIGS. 6(a) and 6(b) of Yu and FIG. 1 of the current application are similar) (see page 314 paragraph 5 through page 315 paragraph 1 – “…As samples were pumped into the ORP titration reactor, the computer processes the dosage pump to add chlorine into the reactor with a fixed flow of 0.5 mL/min for a period of 20 minutes.  Variations of ORP and pH in the reactor were recorded on-line…”) (see page 315 paragraphs 2-3 – “Figure 3 displays the typical ORP profiles of wastewater samples with various ammonia concentrations in the titration experiments.  In the beginning of chlorine addition, the ORP values increased dramatically…The slopes of the ORP profiles…Figure 4 displays the variations of ORP slopes at various chlorine dosages in the titration experiments of water and wastewater samples, respectively…”) (see page 316 paragraph 1 – “…the ORP slopes…were calculated from the on-line monitoring ORP data…”) (see page 316 paragraph 2 – “Figure 6 shows typical variations of the chlorine residuals and ORP values at different chlorine dosages…for samples containing ammonia concentrations of 1.0 and 2.0 mg/L”); and
d.   estimating a concentration of ammonia in the water sample, wherein the estimation is derived from the relationship between the added chlorine-containing material and the plurality of ORP measurements (see FIG. 4(a) illustrating a relationship between ORP slopes for wastewater vs. chlorine dosage (multiple data points/measurements), and see FIG. 4(b) further illustrating a relationship between ORP slopes for water vs. chlorine dosage (multiple data points/measurements)) (see FIG. 5 Examiner’s note:  FIGS. 6(a) and 6(b) of Yu and FIG. 1 of the current application are similar) (see page 316 paragraph 1 – “…These findings on the correlations of ORP slopes and ammonia concentrations are useful in determining the ammonia concentrations.  From ORP titration, the ORP slopes…were calculated from the on-line monitoring ORP data, to build the linear equation of chlorine dosages and logarithm of ORP slope…Then, the coefficient and intercept of this linear equation can be used to determine the ammonia concentration according to Figure 5.”) (see page 316 paragraph 2 – “Figure 6 shows typical variations of the chlorine residuals and ORP values at different chlorine dosages…for samples containing ammonia concentrations of 1.0 and 2.0 mg/L”) (see page 318 paragraph 1 under title “ORP titration experiments: control strategy” – “…As the sample was pumped into the ORP titration system, the computer started the dosage pump to add chlorine from the storage tank into the reactor, and records the on-line ORP and pH in reactor, and then calculated ORP slopes.  The ammonia concentration in the sample was determined according to the relationships shown in Figures 4 and 5”) (see page 319 paragraph 3 under title “Conclusion” – “…Results obtained from the titration experiment showed that chlorine dosages were found to correlate with the logarithm of ORP slopes with linear relationships…Therefore, the ammonia concentration can be identified according to these relationships”).
Kahle further teaches a water chloramination control system including determining a composition of a municipal water supply (see Kahle FIG. 1, water source 101 in the form of a river and/or lake enters a treatment plant 100 via pipe 103, and a water chlorination plant 100.  Water 101 in the form of a river, lake, underground aquifer, well, or other source, is pumped through pipe 103 to the plant 100.  A chlorine feed system 112 comprises chlorine source 105, such as a chlorine tank, feeding chlorine through chlorine feed line 102…An ammonia feed system 111 comprises ammonia source 110, such as an ammonia tank, which feeds ammonia through ammonia feed line 113…into the water.  The water may receive additional processing such as…filtration 106…and exits the plant 100 through pipe 123 to a municipal water supply or other customer.  Programmable-logic-controller (PLC) 158 provides overall control of the chlorination plant 100”), and obtaining a water sample from the water supply at a sampling location (see Kahle FIG. 1, water source 101 in the form of a river and/or lake enters a treatment plant 100 via pipe 103, and exits the treatment plant 100 to a municipal water supply via pipe 123.  Furthermore, a sample of outgoing water is analyzed via analyzer 200 through sample line 107 at sampling location/point 109.  In addition, a sample of incoming water at sampling location/point 155 through sample line 151 is analyzed via analyzer 200) (see Kahle paragraph 31 – “Sample line 107 brings a sample of the outgoing water from sample point 109 to analyzer 200, which computes an ammonia feed signal 150 controlling ammonia feed valve 116.  Sample line 151 brings a sample of the incoming water from sample point 155 to analyzer 200.  Sample point 155 may also be downstream of the chlorine feed system 112.  Analyzer 200 may also computer a chlorine feed signal 152 controlling chlorine control valve 115”) (see Kahle paragraph 35 – “A major function of the analyzer 200 is to determine the ratio of 
	However, the combination does not explicitly teach determining free ammonia composition of a water supply comprising estimating a concentration of free ammonia in the water sample, as recited in amended, independent claim 11.
	Corresponding dependent claims 12-17 further limit the subject matter of independent claim 11, and thus are also allowable at least for the same reasons as independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773